Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1 – 6, 8 – 19 and 21 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Alpman (US Pub. No. 2020/0091608 A1) in view of Bolton (US Pub. No. 2016/0174075 A1).

Per claim 14, Alpman suggests a system, comprising: a fiber optic cable to receive (reads on an optical fiber link that receives a light modulated radio frequency, see Alpman para 1068) an analog fiber optic signal that preserves native radio frequency (RF) energy characteristics of at least one first RF signal (reads on an optical signal that can pass data at essentially all frequencies whereby light is modulated by a radio frequency signal, see Alpman para 1068) associated with at least one wireless device (reads on the necessary if not obvious device that generated the radio frequency signal, see Alpman para 1068); a light-to-RF converter to convert (reads on the pin diode or the Avalanche PIN diode can generate the original RF signal from the RF modulated optical signal, see Alpman para 1070) the received analog fiber optic signal (reads on the optical signal that is the result of light being modulated by a radio frequency signal and transmitted over the optical fiber link, see Alpman para 0168 – 1070) into at least one second RF signal (reads on the generated RF signal from the RF modulated optical signal, see Alpman para 1070); and analyze the at least one second RF signal (reads on process the generated RF signal, see Alpman para 1070). The prior art of record is silent on explicitly stating generate at least one digital signature associated with the at least one wireless device, respectively, based on the analysis of the at least one second RF signal, and determine if the at least one wireless device associated with the at least one digital signature, respectively, is one of an authorized device and an unauthorized device.  
[0007] Some aspects of the present disclosure pertain to antennas and antenna structures.
[0008] Some aspects of the present disclosure pertain to antennas and antenna structures for millimeter-wave communications. Some aspects of the present disclosure pertain to wireless communication devices (e.g., mobile devices and base stations) that use antennas and antenna structures for communication of wireless signals. Some aspects of the present disclosure relate to devices that operate in accordance with 5th Generation (5G) wireless systems. Some aspects of the present disclosure relate to devices that operate in accordance with the Wireless Gigabit Alliance (WiGig) (e.g., IEEE 802.11ad) protocols. Some aspects of the present disclosure relate to using multi-stage copper pillar etching. Some aspects of the present disclosure relate to co-located millimeter wave (mmWave) and near-field communication (NFC) antennas. Some aspects of the present disclosure relate to a scalable phased array radio transceiver architecture (SPARTA). Some aspects of the present disclosure relate to a phased array distributed communication system with MIMO support and phase noise synchronization over a single coax cable. Some aspects of the present disclosure relate to communicating radio frequency (RF) signals over cable (RFoC) in a distributed phased array communication system. Some aspects of the present disclosure relate to clock noise leakage reduction. Some aspects of the present disclosure relate to intermediate frequency (IF)-to-RF companion chip for backwards and forwards compatibility and modularity. Some aspects of the present disclosure relate to on-package matching networks. Some aspects of the present disclosure relate to 5G scalable receiver (Rx) architecture. 
[0068] Another implementation for RF signal to optical signal conversion is RF Over Fiber sometimes called Radio over Fiber. Radio over Fiber (RoF) or RF over Fiber (RFoF) refers to a technology whereby light is modulated by a radio frequency signal and transmitted over an optical fiber link. Main technical advantages of using fiber optical links are lower transmission losses and reduced sensitivity to noise and electromagnetic interference compared to all-electrical signal transmission. In some aspects, the optical signal can pass data at essentially all frequencies, including Wi-Fi, LTE, 5G, and WiGig, among others.
[0635] The term “antenna”, as used herein, may include any suitable configuration, structure and/or arrangement of one or more antenna elements, components, units, assemblies and/or arrays. In some aspects, the antenna may implement transmit and receive functionalities using separate transmit and receive antenna elements. In some aspects, the antenna may implement transmit and receive functionalities using common and/or integrated transmit/receive elements. The antenna may include, for example, a phased array antenna, a single element antenna, a set of switched beam antennas, and/or the like.
[0637] Some demonstrative aspects are described herein with respect to WiFi communication.

[0638] However, other aspects may be implemented with respect to any other communication scheme, network, standard and/or protocol.

[1068] Another implementation for RF signal to optical signal conversion is RF Over Fiber sometimes called Radio over Fiber. Radio over Fiber (RoF) or RF over Fiber (RFoF) refers to a technology whereby light is modulated by a radio frequency signal and transmitted over an optical fiber link. Main technical advantages of using fiber optical links are lower transmission losses and reduced sensitivity to noise and electromagnetic interference compared to all-electrical signal transmission. In some aspects, the optical signal can pass data at essentially all frequencies, including Wi-Fi, LTE, 5G, and WiGig, among others. 
[1069] In some aspects the conversion from optical signal to RF signal may be implemented by a PIN diode or an Avalanche PIN diode, which may be placed at 7511A of FIG. 75 or at 7610′ and 7612 of FIG. 76, as discussed below. If a laser were used for RF signal to optical signal conversion at 7501A of FIG. 75, then the converted output RF signal from the PIN diode or the Avalanche PIN diode at 7511A may be digital bits. Therefore, a very fast optical interface can pass digital bits to an REFM. Consequently, the transceiver of the RFEM can be fed with digital electrical bits and the RFEM will operate to amplify the digital bits for ultimate radiation by the antennas as RF signals.

[1070] Alternatively, if RFoF is used for RF signal to optical conversion at 7501A, the RF signal to optical signal conversion results in an optical signal modulated with the RF signal. In this case, the PIN diode or the Avalanche PIN diode conversion at 7511A of FIG. 75 (or at 7610′ and 7612 of FIG. 76, as the case may be), can then also generate the original RF signal from the RF modulated optical signal, and can pass the RF signal to the RFEM 7511 for processing.

[5332] The above description is intended to be illustrative, and not restrictive. For example, the above-described examples (or one or more aspects thereof) may be used in combination with others. Other aspects may be used, such as by one of ordinary skill in the art upon reviewing the above description. The Abstract is to allow the reader to quickly ascertain the nature of the technical disclosure. It is submitted with the understanding that it will not be used to interpret or limit the scope or meaning of the claims. Also, in the above Detailed Description, various features may be grouped together to streamline the disclosure. However, the claims may not set forth every feature disclosed herein as aspects may feature a subset of said features. Further, aspects may include fewer features than those disclosed in a particular example. Thus, the following claims are hereby incorporated into the Detailed Description, with a claim standing on its own as a separate aspect. The scope of the aspects disclosed herein is to be determined with reference to the appended claims, along with the full scope of equivalents to which such claims are entitled.


Bolton suggests 
analyze (reads on creating an RF fingerprint for the received communication and comparing the RF fingerprint against the authorized RF fingerprint database to indicate whether the transmitting device is authorized, see Bolton para 0014 and 0021) the at least one second RF signal (reads on the received wireless communication from the device, see Bolton para 0021), generate at least one digital signature associated with (reads on creating an RF fingerprint for the received communication and comparing the RF fingerprint against the authorized RF fingerprint database to indicate whether the transmitting device is authorized, see Bolton para 0014 and 0021) the at least one wireless device (reads on the yet to be determined authorized device, see Bolton para 0021), respectively, based on the analysis of the at least one second RF signal (reads on creating an RF fingerprint for the received communication and comparing the RF fingerprint against the authorized RF fingerprint database to indicate whether the transmitting device is authorized, see Bolton para 0021), and determine if the at least one wireless device associated with the at least one digital signature, respectively, is one of an authorized device and an unauthorized device (reads on creating an RF fingerprint for the received communication and comparing the RF fingerprint against the authorized RF fingerprint database to indicate whether the transmitting device is authorized, see Bolton para 0021).  

[0014] The aircraft may further include at least one security node 30, fixed relative to the aircraft 10, having at least one antenna 32, and configured to interact with the communications of the wireless network defined by the wireless access point 22. In this sense, the security node 30 may receive, or “listen” to communications of at least one access point 22 and/or remote node 26, but may not send or “broadcast” communications on the wireless network in response to the received communication. The security node 30 may be configured such that it may generate, process, read, and/or create a representation indicative of the RF signal waveform for the source of the communications, such as a remote node 26 or access point 22. In this example, the representation indicative of the RF signal waveform may be unique and/or representative of a particular remote node 26 and/or access point 22, and may be described as an “RF fingerprint.” As used herein, the RF fingerprint may include characteristics of the signal and/or waveform for each respective component 22, 26, not characteristics of the data carried by the communication. The RF fingerprint may include at least one of signal strength, signal direction of arrival, signal rise time, signal fall time, and/or frequency. Additional RF fingerprint characteristics of the RF signal or waveform may be included, such as a signal radio frequency, a power level, a repeat period, and/or the duration of the signal. In one example, the RF fingerprint created may optionally include information created, processed, or extrapolated from data received in the communication, such as a sending network address. Additional information from data received in the communication may be included in the RF fingerprint to identify a node 26.

[0021] In the example shown, communication from each of the “authorized” remote nodes 26 will be received by the security node 30, which will in turn create an RF fingerprint for each respective “authorized” remote node 26. Each RF fingerprint will be compared against the authorized RF fingerprint database of the security node 30, wherein a comparison of each RF fingerprint against the database will indicate each of the “authorized” remote nodes 26 are, indeed, authorized to be part of the wireless network 34. Conversely, when the security node 30 receives communication from the untrusted device 40 on the wireless network 34 and creates an RF fingerprint for the device 40, a comparison of the RF fingerprint with the database of authorized devices will indicate the untrusted device 40 is not authorized to be part of the wireless network 34. The sequence described is for exemplary purposes only and is not meant to limit the method or functionality of the wireless network 34 or security node 30 in any way as it is understood that the portions of the method may proceed in a different logical order, additional or intervening portions may be included, or described portions of the method may be divided into multiple portions, or described portions of the method may be omitted without detracting from the described method.

[0023] In yet another example of embodiments of the invention, if a comparison of an RF fingerprint created from communication of an remote node 26 determines that the RF fingerprint is substantially similar to an authorized remote node 26 RF fingerprint, yet not within a tolerance of the comparison or RF fingerprint range defined, the security node 30 may be capable of communicating with the human interface device 38 to provide indication of a possible authorized remote node 26 communication to a pilot or employee. In this example, the human interface device 38 may receive an input from the pilot or employee to authorize or grant for example, full access, limited access, and/or temporary access to the remote node 26, which in turn will update the memory 36 of the security node 30 to identify the RF fingerprint of the remote node 26 as an authorized device. For example, the database entry for that remote node 26 may be overwritten with the current RF fingerprint created by the security node 30, or the database entry for that remote node 26 may be updated with a new or different predetermined variance range for the stored RF fingerprint that includes the current RF fingerprint. Alternatively, the security node 30 may include the overwriting or updating functionality described without user input, such that the security node 30 may “learn” new or changing RF fingerprints during repeated received communication with the wireless network 34. For example, any overwriting and/or updating of the database in the memory 36 of the security node 30 may be logged in the memory 36.
[0026] The embodiments disclosed herein provide a method and apparatus for managing security in a wireless network for fixed aircraft components. The technical effect is that the above described embodiments enable the determination and/or identification of unauthorized nodes attempting to access the wireless network of the aircraft. One advantage that may be realized in the above embodiments is that the above described embodiments ensure that communications for a given network node are originating from an authorized network node, and possible from an expected physical location. Another advantage may include suitable alerts and/or logging of authorized and/or unauthorized access in order to protect the security of the wireless network. Furthermore, due to the creation of the RF fingerprint, and not relying solely on a data analysis of the communications, the security node may be capable of identifying untrusted or unauthorized devices that may be attempting to mask their identities, or “spoof” their identities as a trusted node. In this example, “spoofing” may be limited to masking the identity of the unauthorized device through data transmission characteristics, such as media access control (MAC) addressing, and/or internet protocol (IP) addressing, as opposed to signal waveform (i.e. RF fingerprint characteristics).

[0027] Yet another advantage of the above-described system allows for the continual learning of the RF fingerprints over a period of time such that variance from RF signal, for example, due to aircraft load, may be updated as needed, to ensure proper security node operations despite varying RF signal conditions. Furthermore, by utilizing wireless networks, aircrafts may be able to shed the previous wired network communication lines that had interconnected the components with the aircraft systems. The result of eliminating the need for miles of metal wiring may be significant, and may result in improved efficiency of aircraft operations and/or fuel savings. The above-described embodiments provide for an improved detection system for identifying authorized and unauthorized wireless access in an aircraft. Improved detection improves the overall security and integrity of the wireless network.

[0028] To the extent not already described, the different features and structures of the various embodiments may be used in combination with each other as desired. That one feature may not be illustrated in all of the embodiments is not meant to be construed that it may not be, but is done for brevity of description. Thus, the various features of the different embodiments may be mixed and matched as desired to form new embodiments, whether or not the new embodiments are expressly described. All combinations or permutations of features described herein are covered by this disclosure.


Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the RF teachings of the prior art of record by integrating the RF teachings of Bolton to realize the instant limitations. One or more of the underpinning rational(s), as discussed in KSR international Co, v, Teleflex inc,s etai,s 550 U,S. 398 (2007) U.S.P.Q.2d 1385, also see MPEP § 2141 {IN), are used to support this conclusion of obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art to include in the RF transmission and processing teachings of the prior art of record the ability to process by determining the RF transmission is from an authorized source as taught by Bolton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. As a result, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. The motivation to combine the references is applied to all dependent claims under this heading.


Per claim 15, the prior art of record further suggests39COG201693 a single-input single-output (SISO) antenna system to receive the at least one RF signal (reads on any suitable configuration, structure and/or arrangement of one or more antenna elements, components, units, assemblies and/or arrays, see Alpman para 0635); and an RF-to-light converter to convert the at least one RF signal into the analog fiber optic signal (reads on RfoF technology used for RF signal to optical conversion, see Bolton para 1070); wherein the fiber optic cable communicates the analog fiber optic signal (see Bolton para 1070 and Alpman para 0068).  
Per claim 16, the prior art of record further suggests39COG201693 a plurality of frequency-dependent spaced antennas to receive the at least one RF signal (reads on any suitable configuration, structure and/or arrangement of one or more antenna elements, components, units, assemblies and/or arrays, see Alpman para 0635); and a plurality of RF-to-light converters to convert the at least one RF signal into the analog fiber optic signal (reads on RfoF technology used for RF signal to optical conversion, see Bolton para 0669 – 0670 and 1070); wherein the fiber optic cable communicates the analog fiber optic signal (see Bolton para 1070).  
Per claim 17, the prior art of record further suggests wherein a multiple-input multiple-output (MIMO) distributed antenna system (DAS) includes the plurality of frequency-dependent spaced antennas (reads on any suitable configuration, structure and/or arrangement of one or more antenna elements, components, units, assemblies and/or arrays, see Alpman para 0635).  
Per claim 18, the prior art of record further suggests wherein the plurality of frequency-dependent spaced antennas are spaced approximately 20 m apart (reads on any suitable configuration, structure and/or arrangement of one or more antenna elements, components, units, assemblies and/or arrays, see Alpman para 0635).  
Per claim 19, the prior art of record further suggests wherein the processor further compares (reads on compares RF fingerprint characteristics, such as signal strength and information created, processed, or extrapolated from data received in the communication, such as a sending network address, to a stored authorized RF fingerprint to determine if the device/node is authorized, see Bolton para 0014 and 0021) signal strengths of the at least one RF signal received by (reads on signal strength, see Bolton para 0014) the plurality of frequency-dependent 40COG201693 spaced antennas (reads on any suitable configuration, structure and/or arrangement of one or more antenna elements, components, units, assemblies and/or arrays, see Alpman para 0635) to determine at least one of a coarse location of the at least one wireless device and a direction of the at least one wireless device (reads on determining communications from a given network node are originating from an authorized node and possible from an expected physical location, see Bolton para 0026).  
Per claim 21, the prior art of record further suggests wherein the plurality of frequency-dependent spaced antennas (reads on any suitable configuration, structure and/or arrangement of one or more antenna elements, components, units, assemblies and/or arrays, see Alpman para 0635) support at least one wireless network including at least one of Non-Secure Internet Protocol Router Network (NIPRNet), Joint Worldwide Intelligence Communications System (JWICS), and Common Work Environment (CWE) (reads on the invention may be implemented with respect to any communication scheme, network, standard and/or protocol, see Alpman para 0637 – 0638).  
Per claim 22, the prior art of record further suggests wherein the at least one first RF signal includes at least one of a Wi-Fi signal, a Cellular signal, and a Bluetooth signal (reads on the invention may be implemented with respect to any communication scheme, network, standard and/or protocol, see Alpman para 0628 and 0637 – 0638).  
Per claim 23, the prior art of record further suggests wherein the at least one wireless device is one of a cellular phone, a smart device, a tablet computer, a handheld radio, a drone, and a laptop computer (see Alpman para 0629).  
Per claim 24, the prior art of record further suggests wherein the processor further analyzes device- specific and port-specific network protocol message packets to generate (reads on compares RF fingerprint characteristics, such as signal strength and information created, processed, or extrapolated from data received in the communication, such as a sending network address, to a stored authorized RF fingerprint to determine if the device/node is authorized, see Bolton para 0014 and 0021. The Examiner construes information created, processed, or extrapolated from data received in the communication, such as a sending network address to at least suggest analyze device-specific and port-specific network protocol message packets because one of ordinary skill in the art would consider it within the realm of conventional practice to analyze device-specific and port-specific protocol message packets in order to determine information created, processed, or extrapolated from data received in the communication, such as a sending network address) the at least one digital signature (reads on a RF fingerprint, see Bolton para 0014), uniquely characterizes messages sent and received by (reads on the RF fingerprint is unique and representative of a particular node, see Bolton para 0014) the at least one wireless device designated as an authenticated (reads on an authorized node, see Bolton para 0014 and 0021), authorized network device (reads on an authorized node, see Bolton para 0014 and 0021), and catalogues, 41COG201693 indexes, and correlates the at least one digital signature with at least one analog signature, respectively (reads on a RF fingerprint is created from communication from each authorized node and stored in an authorized RF fingerprint database where it is compared with other RF fingerprints to determine if the node is authorized, see Bolton para 0021).  
Per claim 25, the prior art of record further suggests wherein the at least one analog signature is generated based on at least one of a signal power level as measured by at least one receiving antenna array element, signal waveform data, and signal timing data, each associated with the at least one wireless device (reads on creating the RF fingerprint from characteristics, such as signal strength and information created, processed, or extrapolated from data received in the communication, such as a sending network address, see Bolton para 0014 and 0021).  
Per claim 26, the prior art of record further suggests, wherein the processor further continuously compares signal characteristics of a modulated signal for the at least one wireless device and the at least one second RF signal to calculate a degree of statistical correlation and a probability of a match between the modulated signal for the at least one wireless device and the at least one second RF signal (reads on a RF fingerprint is created from communication from each authorized node and stored in an authorized RF fingerprint database where it is compared with other RF fingerprints to determine if the node is authorized, see Bolton para 0018 and 0021).


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571)270-5191.  The examiner can normally be reached on Mon-Thurs from 6:00 AM-3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jorge L. Ortiz Criado can be reached on (571) 272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN F SHAW/Primary Examiner, Art Unit 2496